DETAILED ACTION

This communication is in response to Application No. 17/671,068 filed on 2/14/2022. The preliminary amendment presented on 4/1/2022, which adds new claims 1- 20, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 is being considered by the examiner except where lined through because the associated NPL was not filed through current and parent applications. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the data tablet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigal et al. (hereinafter Sigal)(US 2008/0222646) in view of Lin et al. (hereinafter Lin)(US 2005/0278384).
Regarding claims 1, 12, and 20, Sigal teaches as follows:
a method of accessing data (clients access repository, see, paragraph [0043] and figure 1), comprising: 
at a server system comprising a set of interconnected computers storing a database instance comprising a plurality of databases (master and slaves 1-m, see, paragraph [0041] and figure 1): 
receiving a client request directed to stored data at the server system (the connection pool receives a request from a client for a connection to specific repository at 201, see, paragraph [0043] and figure 2); and 
in response to the client request: 
identifying a database containing the stored data, wherein the database is stored at a first server (interpreted as slave server) of the server system (any type of task may be requested by the client including a write-based task or a read-based task. If at 202 the incoming task, i.e., request, is for a read-only operation/task, then processing proceeds at 203, see, paragraph [0043] and figure 2); 
identifying a second server (interpreted as master server) of the server system storing access information and an application associated with the access information, the application being a distinct instantiation associated with the database instance, the access information controlling access to the database, the access information and application are associated with and distinct from the database (if the request is for a write-based operation, then processing continues at 208 where a connection to the master server is returned at 211, see, paragraph [0043] and figure 2); and 
returning a result of the data access operation to the client (the neural network is for example a feed-forward back-propagation neural network module that is trained to predict the resource utilization and completion of incoming client tasks and determine the server that should be utilized to execute the task, see, paragraph [0027]).
Sigal does not teach of using the access information to enable data access at the second server to perform a data access operation on the database stored at the first server.
Lin teaches as follows:
external or remote directory server 122 (equivalent to applicant’s second server) maintains user credential information (e.g., passwords) for users desiring access to database 106 and/or other resources (equivalent to applicant’s first server) within the computing environment (see, paragraph [0026] and figure 1).

	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sigal with Lin to include the directory server as taught by Lin in order to efficiently authenticate the client for accessing the requested database.
Regarding claims 2 and 13, Sigal teaches as follows:
wherein the second server is distinct from the first server (the master and slaves are distinct each other, see, figure 1).
Regarding claims 3 and 14, Lin teaches as follows:
directing the client request to the second server (the local directory server forwards the request toward an external directory service. The external service authenticates the user and returns an authentication result toward the local server, which responds to the user, see, paragraph [0017]). Therefore they are rejected for similar reason as presented above.
Regarding claims 5 and 16, Sigal teaches as follows:
after performing the data access operation and before returning the result, performing a computational operation to produce the result (the following tasks are examples of tasks that are analyzed by embodiments of the invention to preemptively load balance, Import, Syndication, Mass Delete, Matching, Recalculate calculated fields, Search according to expression, Search with contain operators, Sorting on main table fields, Search according to qualifiers and taxonomy attributes, see, paragraph [0016]-[0025]).
Regarding claims 7, 8, 18, and 19, Sigal in view of Lin teaches similar limitations as presented above in the rejections regarding claims 1, 5, 12, and 16.

Regarding claim 9, Sigal in view of Lin teaches similar limitations as presented above in the rejections regarding claim 1.
Regarding claim 10, Sigal in view of Lin teaches similar limitations as presented above. Sigal further teaches follows:
the load balancer engine is responsible for collection for example through a "listener" of all needed information (CPU, memory, disk, network utilization)(equivalent to applicant’s load-balancing criterion) with respect to the tasks running in the cluster of servers.  The listener continuously collects resource utilization information from the servers via and the load balancer engine calls the neural network model in order to continuously predict which server has the lowest current and predicted loads (see, paragraph [0040]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sigal with Lin to include load-balancing criterion in order to efficiently balance load on the server cluster based on the load-balancing criterion.
Regarding claim 11, Sigal in view of Lin teaches similar limitations as presented above in the rejections regarding claim 1.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigal et al. (hereinafter Sigal)(US 2008/0222646) in view of Lin et al. (hereinafter Lin)(US 2005/0278384), and further in view of Belville et al. (hereinafter Belville)(US 5,828,833).
Regarding claims 4 and 15, Sigal in view of Lin teaches similar limitations as presented above except for using the well-known remote procedure call between servers.
Belville teaches as follows:
first computer network 10 is coupled to second computer network 11 through network gateways comprising firewall servers 18 in this embodiment. The invention allows remote procedure calls from application clients in first computer network 10 to pass through the firewall servers 18 and access remote procedures that reside on application servers in second computer network 11 (see, col. 3, lines 12-23 and figure 1).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sigal in view of Lin with Belville to include the well-known remote procedure call as taught by Belville in order to efficiently interconnect two networks through a firewall.

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sigal et al. (hereinafter Sigal)(US 2008/0222646) in view of Lin et al. (hereinafter Lin)(US 2005/0278384), and further in view of Tareen et al. (hereinafter Tareen)(US 2009/0019013).
	Regarding claims 6 and 17, Sigal in view of Lin teaches all limitations except for the additional computation operation consisting of filtering search results, aggregating search results and verifying permission.
	Tareen teaches as follows:
 	relevance verifiers filter and order the aggregated results from search engine harvesters based on relevance of the image/video/blog to the event it has been retrieved for.  Relevance verifiers check to ensure that the information does not originate from a blacklisted site, does not use any blacklisted terms, is not spam, and is related to the topic covered by the event the information was aggregated for (see, paragraph [0032]).
	 It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Sigal in view of Lin with Tareen to include the well-known operations related with search results as taught by Tareen in order to efficiently refine the wild search results.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,631 (hereinafter Patent ‘631).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘631 teaches as follows.

Current Applicant’s claims 1, 12, and 20
Patent ‘631 claims 1, 3, and 5
A method of accessing data, comprising:
at a server system comprising a set of interconnected computers storing a database instance comprising a plurality of databases:
A method, comprising: 
at a server system comprising a set of interconnected computers storing a table structure comprising a plurality of tablets that correspond to distinct table portions, a plurality of tablet access objects, and a plurality of application objects corresponding to instantiations of an application associated with the table structure, each tablet access object of the plurality of tablet access objects being associated with a tablet of the plurality of tablets (see, claim 1); 
receiving a client request directed to stored data at the server system; and
receiving a request directed to the stored table structure at the server system (see, claim 1); and
in response to the client request: identifying a database containing the stored data, wherein the database is stored at a first server of the server system;
in response to the request: identifying a target tablet of the plurality of tablets containing data relevant to the request (see, claim 1), wherein the respective tablet is stored at a first server of the server system and the respective access object is stored at a second server of the server system (see, claim 6);
identifying a second server of the server system storing access information and an application associated with the access information, the application being a distinct instantiation associated with the database instance, the access information controlling access to the database, the access information and application are associated with and distinct from the database;
identifying an access object associated with the target tablet (see, claim 1), wherein the respective tablet is stored at a first server of the server system and the respective access object is stored at a second server of the server system (see, claim 5), wherein each application object and its associated tablet access object are distinct from a tablet of the plurality of tablets (see, claim 3);
using the access information to enable data access at the second server to perform a data access operation on the database stored at the first server; and
using the access object associated with the target tablet to enable access to perform an access operation on the target tablet (see, claim 1); and 
returning a result of the data access operation to the client.
returning a result of the access operation to the client (see, claim 1).


	Therefore, Patent ‘631 teaches similar limitations as presented above because the Applicant’s current claims are a broadened version of Patent ‘631.
	The rest of claims are rejected for a dependency on the rejected claims 1, 12, and 20 as presented above. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,740,301 (hereinafter Patent ‘301).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘301 teaches similar limitations as presented above.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,870,371 (hereinafter Patent ‘371).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘371 teaches similar limitations as presented above.

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,484,351 (hereinafter Patent ‘351).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘351 teaches similar limitations as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
September 27, 2022